Citation Nr: 0417749	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-25 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for Meniere's syndrome 
with hearing loss, vertigo, and tinnitus, currently evaluated 
as a single disability at 30 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for depression.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 RO decision, which denied an 
increased rating for Meniere's syndrome, hearing loss, 
vertigo, and tinnitus, and on appeal of an October 2003 RO 
decision, which granted service connection and assigned an 
initial 10 percent rating for depression associated with 
Meniere's syndrome, hearing loss, vertigo, and tinnitus, 
effective in August 2003.  The veteran appeals for higher 
ratings.  

The issue of entitlement to an effective date earlier than 
June 16, 1997, for the grant of service connection for 
Meniere's syndrome, referred to the RO in the Board's March 
2001 decision, continues to be referred to the RO for all 
appropriate notification and adjudicatory action.

The issue of entitlement to an increased rating for Meniere's 
syndrome with hearing loss, vertigo, and tinnitus, currently 
evaluated as a single disability at 30 percent disabling, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his attorney 
if they are required to take further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim of entitlement to a higher initial 
rating for depression, explained to him who was responsible 
for submitting such evidence, and, to the extent possible, 
obtained and fully developed all evidence necessary for an 
equitable disposition of the claim.

2.  The veteran failed, without good cause, to report for VA 
examinations scheduled to evaluate the nature and severity of 
his service-connected depression.

3.  Depression is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for depression have not been met.  38 U.S.C.A. §§ 155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

With respect to the depression claim, the Board notes that 
the appeal arises from a notice of disagreement as to the 
rating assignment following the grant of service connection 
for depression, and as such, represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004).  The 
General Counsel opinion noted that, a statement of the case 
provided after receipt of such notice of disagreement must 
necessarily include a summary of the evidence in the case 
pertinent to the issue or issues with which disagreement has 
been expressed; a citation to pertinent laws and regulations 
and a discussion of how they affect the decision; and a 
summary of the reasons for the decision on each issue.  As 
such, a statement of the case notifies a claimant of the 
evidence already provided to VA and explains why that 
evidence is insufficient under applicable law and regulations 
to grant the benefits sought and will therefore inform a 
claimant of what is needed to substantiate an issue raised in 
the notice of disagreement.  If such has been properly 
accomplished, separate notice under the VCAA, where already 
previously sent, need not be resent to the claimant.

In the instant case, the Board finds that adequate 
38 U.S.C. § 5103(a) notice was provided in connection with 
the original claim of entitlement to service connection for 
depression, prior to the initial rating determination on that 
issue,.  Also, the statement of the case issued after the 
veteran disagreed with the initial rating assignment clearly 
advised him of the evidence considered, the governing laws 
and regulations, and the reasons and bases based on the 
evidence that was and was not of record for the determination 
made.  As such, the veteran has been appropriately and timely 
notified such that further VCAA notice is not required. 

The RO did, as stated, inform the veteran of the information 
and evidence needed to substantiate his claim of entitlement 
to a higher initial rating for depression, specifically in 
the October 2003 rating decision and in the statement of the 
case issued to him in February 2004.  In these documents, the 
RO informed the veteran of the reasons for which his claims 
had been denied and the evidence it had considered in denying 
those claims, and also clearly advised him of the criteria 
governing assignment of a higher rating for depression.  The 
RO made clear in its rating decision and statement of the 
case that evaluations for depression are based on clinical 
findings in the medical records received in regard to the 
claim and that unless there was additional evidence of a more 
severe impairment due to depression, the assignment of a 10 
percent rating would stand.  In a December 2003 statement 
following the submission of a notice of disagreement in 
October 2003 regarding the issue of depression, the veteran's 
representative indicated that evidence sufficient for rating 
purposes had been submitted.  He neither claimed that the 
records already on file were incomplete nor indicated that 
the veteran's depression had worsened so as to raise the 
question of whether additional information or evidence such 
as an examination was needed.  In short, the veteran has for 
all intents and purposes, if not explicitly, been notified of 
the information or evidence necessary to substantiate his 
claims and the parties responsible for obtaining that 
evidence.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issues on appeal.  The veteran maintains that an 
increased rating for depression is warranted.  He was 
afforded the opportunity to testify at a personal hearing, 
but he declined.  In September 2003, the RO sought and 
obtained for association with the claims file private medical 
evidence from Dr. Husen, Dr. Stivers, and Dr. Nabity, 
physicians identified by the veteran.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Additionally, as will be 
further discussed below, the veteran was afforded the 
opportunity to appear at appropriate VA examinations and 
properly notified as to the date, time and location of such 
examinations.  The veteran did not appear for the scheduled 
examinations, has not provided good cause for such failure to 
report, and has not otherwise indicated his willingness to 
report for rescheduled examinations.  As such, further 
attempts to schedule the veteran for examinations pertinent 
to this claim would be futile.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only insofar as it affects earning 
capacity.  38 C.F.R. §§ 4.126, 4.130 (2003).

The veteran's service-connected depression (secondary to 
Meniere's syndrome, hearing loss, vertigo, and tinnitus) has 
been evaluated as 10 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9434, since the effective date of 
service connection in August 2003.  Ratings are assigned 
according to the manifestation of particular symptoms.  The 
use of the phrase "such symptoms as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Initially, it is noted that the veteran failed to appear for 
VA examinations in October 2003 and December 2003, scheduled 
to assess the nature and severity of his depression.  In a 
September 2003 letter dated prior to the award of service 
connection, the veteran's representative argued that a 
private psychiatric evaluation dated in August 2003 was 
adequate for VA rating purposes.  In a letter dated in 
December 2003, the veteran's representative indicated that if 
the RO determined that the previously submitted medical 
evidence was inadequate for rating purposes, the veteran 
would then attend a VA examination.  The veteran was 
scheduled to appear at a VA examination later that month.  
Prior to that examination, however, the veteran was contacted 
at work at which time he indicated that he did not intend to 
appear for the examination.  The file then indicates that he 
did not appear for the examination.

The duty to assist the veteran is not a one-way street, and 
the veteran has failed to cooperate in the development of his 
rating claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); 
Wood v. Derwinski, 1 Vet. App. 406 (1991).  As the present 
claim essentially arises out of an initial claim for 
compensation, however, the Board proceeds to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655.  

The claims file contains a private psychiatric evaluation 
conducted in August 2003 by Melvin Canell, Ed.D., a 
psychologist, and Charles Mora, M.D., a psychiatrist.  

At the August 2003 private evaluation, the veteran's demeanor 
exuded warmth that was interspersed with periods of 
dysphoria.  He reported that he owned his own barbershop, in 
which he worked every day and was always busy.  At that time 
he had been married to his current spouse for more than 30 
years.  He reported that his activities were restricted, more 
for physical than for psychological reasons.  He related that 
he had sleep problems that were attributed to sleep apnea.  
He reported that he had no feelings of suicide and had fun 
attending local sporting events.  He indicated that he 
occasionally felt very depressed and would get "a little 
jumpy" about barbering, but that as soon as his depression 
lifted he had more confidence and good self-esteem.  He took 
no psychotropic medications.  He reported that he tensed up 
with strangers but would not avoid crowds.  

In August 2003, mental status examination revealed that the 
veteran's flow of conversation and thought were appropriate 
with respect to tone, pressure and rate.  He had a good 
stream of mental activity and his associations were logical.  
His facial features revealed a good amount of appropriate 
nonverbal communication although at times he appeared 
depressed.  Speech expression did not reveal a very serious 
psychological difficulty.  Affect and mood revealed episodic 
depression, and although he did not reveal very many anxious 
features, the possibility of his stomach being upset and 
receiving medication for it may be indicative of some degree 
of anxiety that he did not admit to.  Otherwise, there was a 
swing of moods that vacillated between an obvious depressed 
state and what would be considered normal and appropriate.  
His mental content revealed no particular preoccupations, 
compulsions, delusions, or paranoid ideation.  He had never 
experienced psychotic features.  His sensorium appeared to be 
operating adequately.  He was fully oriented in all spheres.  
He revealed some difficulty in the ability to concentrate.  
He revealed a fair amount of knowledge in abstract reasoning 
and a fundamentally good ability in deductive reasoning, 
although his interpretation of proverbs was especially poor.  
He appeared to have average intelligence with depression at 
times causing him difficulty in concentration.  His recall 
was well within normal limits and his insight into his own 
difficulty was good.  

In August 2003, the diagnostic impression was depressive 
disorder not otherwise specified with a concomitant physical 
difficulty.  The assigned GAF scale score was 54.  The 
examiners indicated that the veteran was able to work with no 
particular difficulty.  In that regard, it was recognized 
that he was very skilled at what he did, having over three 
decades of experience, but that his depressive features were 
too intermittent to allow him to apply his skills in another 
job.  

Other medical evidence on file includes private treatment 
records dated from 2001 to 2003 from Dr. Stivers and Dr. 
Husen, which reflect that the veteran was followed for sleep 
disturbance due to obstructive sleep apnea.  

After consideration of the August 2003 private psychiatric 
evaluation and other private evidence on file, the Board 
concludes that the veteran's depression does not warrant the 
assignment of a rating in excess of 10 percent.  The 
manifestations of depression do not more nearly approximates 
the criteria for a 30 percent rating.  In that regard, the 
Board emphasizes the veteran's ability to continue to work 
every day, and his own admission that any activity 
restrictions are due to physical disability rather than to 
psychological impairment attributable to service-connected 
disability.  Sleep impairment, in particular, was attributed 
to physical causes and not mental difficulty.  The veteran 
himself reported only occasional depression, which affected 
his job in that he became "a little jumpy" in performing 
his work.  He denied taking medication for depression, 
however, and has not reported or identified any evidence to 
support a finding that he has been unable to perform tasks at 
work during his intermittent periods of depression, as would 
be required for a higher percent rating.  There is also no 
evidence of memory loss or panic attacks, and although the 
veteran reported that he tensed up with strangers, he denies 
avoiding crowds.  Objectively, although he was noted to have 
some difficulty in concentration, he had normal recall, good 
insight into his own difficulty, and a good deductive 
reasoning ability.  The examiner also indicated that there 
may be some degree of anxiety that was not reported by the 
veteran, but in his final analysis he concluded that the 
veteran was able to work with no particular difficulty given 
his depressive disorder.  

The Board also notes that the examiner in August 2003 
assigned the veteran a GAF score of 54, which represents 
moderate symptoms or moderate difficulty in social or 
occupational functioning, according to the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Nonetheless, a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The 
August 2003 clinical findings themselves are indicative with 
no more than mild, intermittent interference with 
occupational tasks and without significant interference in 
social functioning caused by depression.  Consistent with the 
specific clinical findings, notes as to symptoms, and 
narrative explanation as to resulting impairment given by the 
August 2003 examiners, the veteran's overall disability 
picture is best illustrated by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  

Based in particular on the findings as reported in the August 
2003 private evaluation, the Board finds that the veteran 
does not exhibit symptoms that are of such severity as to 
affect his life and his ability to function to a degree that 
more nearly approximates the criteria for the assignment of a 
higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  His current symptoms and manifestations of 
depression amount to occupational and social impairment 
consistent with the rating criteria for a 10 percent rating, 
within the meaning of Mauerhan.  

As noted herein above, the veteran did not appear for a 
scheduled VA examination in either October 2003 or December 
2003, to obtain additional information concerning the nature 
and severity of his service-connected disability.  The 
evidence received from such examinations might have been in 
support of his claim, but without such evidence there is no 
convincing evidence at present to show that the veteran meets 
the criteria for the next higher rating under the Rating 
Schedule.

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's depression is appropriately rated as 10 percent 
disabling from the effective date of service connection in 
August 2003 and throughout the appeal period.  In arriving at 
that determination Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2003) is not warranted.  While the Board does 
not have the authority to assign an extraschedular rating in 
the first instance, there is, in this case, no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  There is no objective evidence, or 
statement from the veteran, to the effect that his depression 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Rather, the veteran 
reports symptoms and residual impairment clearly contemplated 
by the percentage schedular evaluation assigned for that 
disability (see 38 C.F.R. §§ 3.321(a), 4.1), and referral of 
the case for consideration of an extraschedular evaluation is 
not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a rating in excess of the 
10 percent evaluation discussed herein above, that doctrine 
is not applicable and does not operate to assign any higher 
ratings.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for depression is denied.  


REMAND

The veteran is service-connected for Meniere's syndrome with 
hearing loss, vertigo and tinnitus, currently evaluated as 30 
percent disabling, effective June 16, 1997.  In June 2003 he 
claimed entitlement to an increased rating for this 
disability and submitted a private medical statement in 
support of his claim.  Consistent with the VCAA, its 
implementing regulations and with 38 C.F.R. § 3.326(a) 
(2003), the RO scheduled the veteran for an audio examination 
to obtain sufficient clinical findings and conclusions to 
rate the veteran's disability pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2003), or, consistent with the Note to 
Diagnostic Code 6205, pursuant to 38 C.F.R. §§ 4.85, 4.86 and 
Tables VI, VIA, VII (2003); 38 C.F.R. § 4.87, Diagnostic 
Codes 6204, 6260 (2003) as combined pursuant to 38 C.F.R. 
§ 4.25 (2003).  

A review of the claims file reflects that the veteran and his 
attorney were clearly advised of the provisions of 38 C.F.R. 
§ 3.655 (2003), which provides:

(a) General. When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but are not 
limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation 
when required by VA.

(b) Original or reopened claim, or claim for increase. 
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record. When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

The veteran failed, without good cause, to report for the 
audio examination scheduled in July 2003.  His attorney 
argued that the private evidence already of record was 
sufficient to decide the claim and then set out that, 

	[t]he appellant is not refusing to attend the scheduled 
VA compensation examination....[i]f the Department of Veterans 
Affairs determines this evidence to be inadequate the 
appellant agrees to attend a VA examination.

The Board has reviewed the evidence of record and concurs 
with the RO assessment that the private evidence submitted by 
the veteran and his attorney is insufficient to properly 
evaluate all manifestations of the veteran's disability 
consistent with VA's Rating Schedule such that a VA 
examination is, in fact, required.

As such, the Board will remand to give the veteran another 
opportunity to report for the requisite examination prior to 
making any determination on his claim.  The veteran is 
reminded that he does have a duty to cooperate with VA in 
order to ensure that his claim is decided based on a full and 
accurate record.  See Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for VA 
examination(s) appropriate to determine 
the current nature and severity of 
Meniere's syndrome, to include testing 
specific to tinnitus, hearing loss and 
vertigo.  The notification letter, to 
include notice of the provisions of 
38 C.F.R. § 3.655, must be associated 
with the claims file along with any oral 
or written communications from the 
veteran or his attorney relevant to any 
failure or unwillingness to report for 
the scheduled examination(s).  The claims 
folder must be made available to the 
examiner(s) and review of such should be 
noted in the completed examination 
report(s).  The completed examination 
report should address the presence, 
degree and frequency, or absence, of: 
vertigo, dizziness, staggering, a 
cerebellar gait, hearing impairment and 
tinnitus.  Puretone audiometric testing 
and controlled speech discrimination 
testing using the Maryland CNC should be 
conducted by a state-licensed 
audiologist.  In the event the use of 
speech discrimination testing is not 
appropriate the audiologist should so 
certify.

2.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record and adjudicate the claim of 
entitlement to an increased rating for 
Meniere's syndrome, to include based on 
the propriety of assigning separate 
ratings for tinnitus, hearing loss and 
vertigo.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  No action is required on the part of the veteran 
or his representative until further notice is received.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



